Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2022

                                    No. 04-22-00002-CV

                 IN THE INTEREST OF A.H.L., N.J.L., and S.U., Children

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-PA-00021
                    Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because she qualifies as indigent under Rule 20 of the Texas Rules of Appellate
Procedure.

       It is so ORDERED on March 23, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court